Citation Nr: 1455267	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for PTSD.

Although the RO addressed depression in the context of the Veteran's request to reopen the claim for service connection for PTSD, the Board notes that service connection for depression had not been formally denied previously.  Thus, such issue must be decided on the merits.  See Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008) (claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  

In January 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of her testimony is of record.

For the reasons explained below, the issue of service connection for depression is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a rating decision issued in October 2006.  The Veteran appealed, and following the receipt of additional evidence the RO issued a Statement of the Case (SOC) in February 2008 that considered the evidence of record and continued the denial of service connection on the merits.  

2. The Veteran did not file a substantive appeal, and the October 2006 decision became final.

3.  Evidence received since February 2008 SOC is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

The requirements to reopen the previously-denied claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice for     the PTSD claim was provided in September 2009.  

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, Social Security Administration (SSA) disability records, VA treatment records, and hearing testimony.  The Veteran was also afforded a VA examination in conjunction with the claim. 

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the circumstances of her service, symptomatology of the claimed condition and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the PTSD issue to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

Evidence and Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO issued a rating decision in October 2006 that denied service connection for PTSD as due to sexual harassment, based on a determination that there is no credible supporting evidence the Veteran's reported in-service stressors actually occurred.  The Veteran appealed.  The RO obtained the Veteran's Social Security Administration (SSA) disability file and afforded the Veteran a VA psychiatric examination in January 2008 that resulted in diagnosis of recurrent major depressive disorder (MDD) and anxiety disorder not otherwise specified (NOS) but not PTSD.  In the February 2008 Statement of the Case, the RO continued the denial, based on a determination that the VA examination found the Veteran did not have PTSD.

Following the SOC cited above the Veteran did not submit a substantive.  Thus, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Evidence that was of record at the time of the February 2008 DRO decision consisted of the following: service personnel records; service treatment records; VA treatment notes dating from June 1993-June 2004 and October 2004-January 2008; SSA disability records showing disability benefits granted for mood disorder and anxiety disorder; treatment records from Kennebec Valley Mental  Health Clinic showing diagnosis of PTSD, MDD and borderline personality disorder (Kennebec noted abuse before, during and after service); and, VA examination in January 2008 that resulted in diagnosis of recurrent MDD and anxiety disorder NOS.  

Significant in the evidence above that was of record in February 2008 is the Veteran's detailed account of in-service sexual harassment, as described in an August 2006 Statement in Support of Claim for PTSD Based on Personal trauma and as also described in her reports to several clinical providers.  Also significant   is a June 2006 opinion by a VA licensed clinical social worker (LCSW) that she accepted the Veteran's account of military sexual trauma (MST) as credible toward diagnosing PTSD, although the same LSCW noted in July 2006 that the Veteran had also been abused before and after service.  A VA psychiatrist in June 2006 entered a diagnosis of rule out PTSD due to childhood abuse and MST, and a VA psychologist in September 2007 formally diagnosed PTSD symptoms (MST).  A response from the Naval Criminal Investigative Service (NCIS) in September 2007 states there is no record of a sexual harassment complaint having been filed at Naval Air Station Marietta, as the Veteran had reported.  Finally, several VA womens health and physical examinations (February 2005, April 2006 and April 2007) noted there was no history of sexual harassment or rape.

Evidence received since February 2008 includes the VA treatment records, statements and hearing testimony from the Veteran, and a VA examination report.  

The Veteran was admitted for inpatient VA mental health care in February 2009   for vague suicidal ideations; she was diagnosed major depression, obsessive-compulsive disorder (OCD), rule out bipolar disorder, PTSD by history and dysthymia by history.  A Social and Developmental History taken in conjunction with that admission records the Veteran denied any SMT or sexual trauma but endorsed physical abuse by her second husband.  Treatment notes during inpatient counseling are silent in regard to any in-service stressors contributing to the Veteran's current symptoms, and she did not meet the criteria for PTSD during such inpatient treatment.  Discharge diagnosis in March 2009 was rule out mood disorder due to a general medical condition, depressive disorder NOS, rule out bipolar disorder and history of PTSD.   

After discharge from VA inpatient treatment in March 2009 the Veteran continued to receive VA outpatient treatment and occupational therapy.  She was variously diagnosed with mood disorder NOS; recurrent major depression; depressive disorder NOS; OCD; PTSD; dysthymia by history; and, rule out bipolar disorder.

The Veteran was again admitted to VA inpatient psychiatric treatment in August 2009 due to thoughts of self-harm.  Treatment notes during inpatient counseling are silent in regard to any in-service stressors contributing to the Veteran's current symptoms.  Discharge diagnosis in September 2009 was depression with suicidal ideation.

Following discharge from VA inpatient treatment the Veteran continued to receive VA outpatient care.  In October 2009 she endorsed having attempted suicide once, in her 20s, in the context of domestic violence.  

The Veteran submitted a letter in January 2010 describing stressful experiences in service, particularly that a senior officer had forced her to forego wearing a bra with her uniform that she had been pressured to go out with a friend of her senior petty officer.  She also reported that on one occasion she was yelled at by a senior petty officer in an abusive and threatening manner.  

The Veteran had a VA PTSD examination in May 2012, performed by a psychologist who reviewed the claims file.  The Veteran reported three stressful incidents in service.  First, she was forced by a senior petty officer to go out with a friend of his, and she eventually had sex with that person because she felt compelled to do so.  Second, she was yelled at by a large male petty officer in a manner that caused    such fear she almost passed out.  Third, while awaiting hardship discharge her commanding officer forced her to wear her uniform without a bra.  She denied any abuse before or after service, which the examiner noted was inconsistent with her previous statements of record.  Based on clinical examination the psychologist stated the Veteran did not have a current diagnosis of PTSD based on any of the three reported in-service stressors; instead, the examiner diagnosed depression NOS, anxiety disorder NOS and rule out personality disorder NOS.  The examiner stated the Veteran had a history of psychiatric illness including depressive and anxiety symptoms and disorders; these symptoms appeared to be characterlogic in nature  and therefore more related to personality functioning, the etiology of which would involve mere speculation given the information at hand.

In January 2013 the Veteran testified before the Board that she experienced harassment in service by being coerced to have sex with a friend of her supervisor; on another occasion while awaiting hardship discharge she was forced to forego wearing a bra with her uniform.  She testified she had filed a complaint in regard to the latter event.  

On review of the evidence received since the RO's last adjudication in the February 2008 SOC, the Board finds no new and material evidence that addresses a previously-unestablished fact necessary to substantiate the claim for PTSD.  The in-service stressors cited by the Veteran were previously considered and developed by the RO (including a negative report from NCIS in regard to the incident the Veteran says she reported at the time).  Thus, such evidence is duplicative or cumulative of information previously of record and is not new.  


Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for PTSD has not been received, and the October 2006 rating decision remains final.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

Reopening of the claim of entitlement to service connection for PTSD is denied.


REMAND

The Board notes that the RO adjudicated the Veteran's claim for service connection for depression as part of the PTSD claim, and denied both for failure to submit new and material evidence.  However, the claim for service connection for depression was not denied in a rating decision prior to the one on appeal.  As such, the claim for depression must be adjudicated on the merits.  See Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008) (claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  

As the Veteran could be prejudiced by the Board's adjudication of the merits of   the depression claim in the first instance, such matter is remanded to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this matter is remanded for the following:

1.  Obtain relevant VA treatment records dating since April 2012.

2.  Then, adjudicate the claim for service connection for depression on the merits.  If the claim remains denied, issue a supplemental statement of the case and given  the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


